Fourth Court of Appeals
                                San Antonio, Texas
                                       May 29, 2019

                                   No. 04-19-00077-CV

                        Maria Jilma URIBE and Jose Carlos Uribe,
                                      Appellants

                                             v.

 CARRINGTON MORTGAGE SERVICES, LLC, Servicer and Attorney-in-Fact for Wells
  Fargo Bank, N.A., as Trustee, for Carrington Mortgage Loan Trust, Series 2006-NC4 Asset
   Backed Pass Through Certificates, as Assignee and Successor to New Century Mortgage
                                         Corporation,
                                          Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-18492
                         Honorable Renée Yanta, Judge Presiding


                                      ORDER
       The Appellants’ Motion for Extension of Time to File Brief is hereby GRANTED. The
appellants’ brief is due on or before July 8, 2019.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court